Dismissed and Opinion Filed January 31, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01514-CR

                                THE STATE OF TEXAS, Appellant
                                            V.
                                WALTER SOLORZANO, Appellee

                     On Appeal from the County Criminal Court No. 2
                                  Dallas County, Texas
                         Trial Court Cause No. MB18-11917-B

                               MEMORANDUM OPINION
                          Before Justices Myers, Whitehill, and Pedersen, III
                                   Opinion by Justice Pedersen, III
       Before the Court is the State’s January 29, 2020 motion to dismiss the State’s appeal. We

grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.2.




                                                    /Bill Pedersen, III//
                                                    BILL PEDERSEN. III
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47.2(b)


191514f.u05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 THE STATE OF TEXAS, Appellant                      On Appeal from the County Criminal Court
                                                    No. 2, Dallas County, Texas
 No. 05-19-01514-CR         V.                      Trial Court Cause No. MB18-11917-B.
                                                    Opinion delivered by Justice Pedersen, III,
 WALTER SOLORZANO, Appellee                         Justices Myers and Whitehill participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 31st day of January, 2020.




                                              –2–